DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“component includes” (claim 7, lines 2-3) has been changed to: --components include--.

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest the apparatus for fabricating a stretchable electrical circuit comprising a control device configured to control the stretching device for a stretchable substrate mounted thereon in two different directions, the marking device to making a plurality of marks on the stretchable substrate and an image device to capture the image of the stretchable substrate having marks thereon.
US 5,206,749 to Zavracky and US 10,123,470 to Itoh both disclose the apparatus stretches the stretchable substrate for separating the component mounted on the substrate and US 6,999,835 to Kodama discloses an apparatus for marking and imaging a plurality of marks on the substrate however, there is no teaching or suggestion to combine the stretching device, the printing device, imaging device and a control device configure to control the listed device above to fabricate a stretchable electrical circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/August 14, 2021 		                                           Primary Examiner, Art Unit 3729